Exhibit 10.81

 

Portions of this document have been redacted pursuant to a confidential
treatment request and filed separately with the Securities and Exchange
Commission. Redacted portions have been replaced with “*****”.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES


U


1


6

2. AMENDMENT/MODIFICATION NO.

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQ. NO.

5. PROJECT NO.(If applicable)

P00003

 

25-Mar-2010

SEE SCHEDULE

 

6. ISSUED BY

CODE

 HDTRA1

7. ADMINISTERED BY (If other than item 6)

CODE

 S2401A

 

 

     DCMA TWIN CITIES

 

 

     DEFENSE THREAT REDUCTION AGENCY/BE-BC

     B.H. WHIPPLE FEDERAL BLDG., RM 1150

 

     8725 JOHN J. KINGMAN ROAD, MSC 6201

     FT. SNELLING MN 55111

 

     FORT BELVOIR VA 22060-6201

 

 

 

 

 

 

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

 

9A. AMENDMENT OF SOLICITATION NO.

     AVI BIOPHARMA, INC.

 

 

     J. DAVID BOYLE II

 

9B. DATED (SEE ITEM 11)

     4575 SWRESEARCH WAY STE 200

 

 

     CORVALLIS OR 97333-1299

x

10A. MOD. OF CONTRACT/ORDER NO.

HDTRA1-09-C-0046

 

 

10B. DATED (SEE ITEM 13)

CODE    49WU1

FACILITY CODE

x

05-May-2009

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

o

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer

o is extended,

o is not extended.

 

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning               copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

      See Schedule

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

o

A.  THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

o

B.  THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

x

C.  THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

FAR 52.243-2 Alt V. Changes

o

D.  OTHER (Specify type of modification and authority)

 

E.   IMPORTANT:    Contractor    o     is not,   x     is required to sign this
document and return        1        copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

Modification Control Number:      hyattc10960

The purpose of this contract modification is to add tasks per SOW (Attach 1b),
add funds in the amount of $3,970,094.20 and extend the POP on subject contract.

 

AIC# CBM100017478

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

/s/ J. David Boyle II
Sr. VP & CFO

Terese M. Herston
Contracting Officer
Defense Threat Reduction Agency

 

TEL:  

EMAIL:  

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

 

 

 

 

/s/ J. David Boyle II

 

 

 

BY  /s/ Terese M. Herston

 

 

 

(Signature of person authorized to sign)

 

3/24/2010

 

(Signature of Contracting Officer)

 

3/25/10

EXCEPTION TO SF 30

30-105-04

STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

 

Prescribed by GSA

 

 

FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

HDTRA1-09-C-0046
(hyattc10960)
Page 2 of 6

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

SECTION A - SOLICITATION/CONTRACT FORM

 

The total cost of this contract was increased by $3,970,094.20 from
$4,103,402.95 to $8,073,497.15.

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

CLIN 0002

This CLIN has been renumbered to CLIN 0003.

 

CLIN 0002 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0002

 

 

 

 

 

Lot

 

 

 

$

3,970,094.20

 

 

 

Non-Personal Services

 

 

 

 

 

CPFF

 

 

 

 

 

The contractor shall perform the tasks listed in the Statement of Work entitled
“H1N1 Countermeasure Development Extended Influenza Therapeutic Studies,” dated
December 17, 2009.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED COST

 

$

3,694,954.61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIXED FEE

 

$

275,139.59

 

 

 

 

 

 

 

TOTAL EST COST + FEE

 

$

3,970,094.20

 

 

 

ACRN AC

 

 

 

$

3,970,094.20

 

 

 

CIN: CBM1000174780002

 

 

 

 

 

 

SECTION C - DESCRIPTIONS AND SPECIFICATIONS

 

The following have been modified:

 

252.211-9000 Description/Specifications/Work Statement

 

The Contractor shall provide the supplies and/or services set forth in
Section B, in accordance with the following:

 

a. Statement of Work entitled “AVI BioPharma PMO Platform – HIN1 Countermeasure
Development’, Dated 1 May 2009, Attachment 1 to the Contract and 5 May 2009,
Attachment la to the contract.

AND:

 

2

--------------------------------------------------------------------------------


 

HDTRA1-09-C-0046
(hyattc10960)
Page 3 of 6

 

Statement of Work entitled “H1N1 Countermeasure Development Extended Influenza
Therapeutic Studies,” dated December 17, 2009.

 

b. Contract Data Requirements List (DD Form 1423), Exhibit A to the Contract

 

SECTION E - INSPECTION AND ACCEPTANCE

 

The following Acceptance/Inspection Schedule was added for CLIN 0002:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

SECTION F - DELIVERIES OR PERFORMANCE

 

The following Delivery Schedule Item has been deleted from CLIN 0002:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

POP 05-MAY-2009 TO

04-APR-2010

 

N/A

 

DEFENSE THREAT REDUCTION

AGENCY/RD-CBM

HEATHER MANLEY

8725 JOHN J KINGMAN ROAD, MAIL

STOP 6201,

FORT BELVOIR VA 22060

703-767-6281

FOB: Destination

 

HDTRA1

 

The following Delivery Schedule item has been added to CLIN 0002:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

POP 05-MAY-2009 TO

30-SEP-2010

 

N/A

 

DEFENSE THREAT REDUCTION

AGENCY/RD-CBM

HEATHER MANLEY

8725 JOHN J KINGMAN ROAD, MAIL

STOP 6201,

FORT BELVOIR VA 22060

703-767-6281

FOB: Destination

 

HDTRA1

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
increased by $3,970,094.20 from $4,103,402.95 to $8,073,497.15.

 

3

--------------------------------------------------------------------------------


 

HDTRA1-09-C-0046
(hyattc10960)
Page 4 of 6

 

CLIN 0002:

Funding on CLIN 0002 is initiated as follows:

 

ACRN: AC

 

CIN: CBM1000174780002

 

Acctng Data: 9700400.2620 1000 B63D 255999 BD32742000 S49012 DODAAC: HD1115

 

Increase: $3,970,094.20

 

Total: $3,970,094.20

 

SECTION I - CONTRACT CLAUSES

 

The following have been modified:

 

52.244-2     SUBCONTRACTS (JUN 2007)

 

(a) Definitions. As used in this clause—

 

Approved purchasing system means a Contractor’s purchasing system that has been
reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR).

 

Consent to subcontract means the Contracting Officer’s written consent for the
Contractor to enter into a particular subcontract.

 

Subcontract means any contract, as defined in FAR Subpart 2.1, entered into by a
subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.

 

purchase orders.

 

(b) When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) of this clause.

 

(c) If the Contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that—

 

(1) Is of the cost-reimbursement, time-and-materials, or labor-hour type; or

(2) Is fixed-price and exceeds—

 

(i) For a contract awarded by the Department of Defense, the Coast Guard, or the
National Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or

(ii) For a contract awarded by a civilian agency other than the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.

 

(d) If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting Officer’s written consent before
placing the following subcontracts:

 

4

--------------------------------------------------------------------------------


 

HDTRA1-09-C-0046
(hyattc10960)
Page 5 of 6

 

(e)(1) The Contractor shall notify the Contracting Officer reasonably in advance
of placing any subcontract or modification thereof for which consent is required
under paragraph (b), (c), or (d) of this clause, including the following
information:

 

(i) A description of the supplies or services to be subcontracted.

(ii) Identification of the type of subcontract to be used.

(iii) Identification of the proposed subcontractor.

(iv) The proposed subcontract price.

(v) The subcontractor’s current, complete, and accurate cost or pricing data and
Certificate of Current Cost or Pricing Data, if required by other contract
provisions.

(vi) The subcontractor’s Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.

(vii) A negotiation memorandum reflecting—

 

(A) The principal elements of the subcontract price negotiations;

(B) The most significant considerations controlling establishment of initial or
revised prices;

(C) The reason cost or pricing data were or were not required;

(D) The extent, if any, to which the Contractor did not rely on the
subcontractor’s cost or pricing data in determining the price objective and in
negotiating the final price;

(E) The extent to which it was recognized in the negotiation that the
subcontractor’s cost or pricing data were not accurate, complete, or current;
the action taken by the Contractor and the subcontractor; and the effect of any
such defective data on the total price negotiated;

(F) The reasons for any significant difference between the Contractor’s price
objective and the price negotiated; and

(G) A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.

 

(2) The Contractor is not required to notify the Contracting Officer in advance
of entering into any subcontract for which consent is not required under
paragraph (c), (d), or (e) of this clause.

 

(f) Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractor’s purchasing system shall constitute a determination—

 

(1) Of the acceptability of any subcontract terms or conditions;

(2) Of the allowability of any cost under this contract; or

(3) To relieve the Contractor of any responsibility for performing this
contract.

 

(g) No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a-percentage-of-cost basis, and any fee
payable under cost-reimbursement type subcontracts shall not exceed the fee
limitations in FAR 15.404-4(c)(4)(i).

 

(h) The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.

 

(i) The Government reserves the right to review the Contractor’s purchasing
system as set forth in FAR Subpart 44.3.

(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations:

 

Tulane University

Burleson Research Technologies
Battelle

OSU

 

5

--------------------------------------------------------------------------------


 

HDTRA1-09-C-0046
(hyattc10960)
Page 6 of 6

 

Helix

 

(End of clause)

 

SECTION J - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

 

The following have been modified:

LIST OF DOCUMENTS & EXHIBITS

 

ATTACHMENT

 

DESCRIPTION

 

 

 

1

 

Statement of Work, entitled “AVI BioPharma PMO Platform - H1N1 Countermeasure
Development”, dated 1 May 2009, 1 Page

 

 

 

la

 

Statement of Work, entitled “AVI BioPharma PMO Platform - H1N1 Countermeasure
Development”, dated 5 May 2009, 2 Pages

 

 

 

1b

 

Statement of Work entitled “H1N1 Countermeasure Development Extended Influenza
Therapeutic Studies,” dated December 17, 2009.

 

 

 

2

 

Exhibit A — CDRLs, 2 Pages dated 30 April 2009

 

(End of Summary of Changes)

 

--------------------------------------------------------------------------------


 

HDTRA1-09-C-0046/P00003

Attachment Number 1b

 

Statement of Work
H1N1 Countermeasure Development Extended Influenza Therapeutic Studies
December 17, 2009

 

1.                                           OBJECTIVE:

 

The objective is perform a dose dependant study against H1N1, as well perform
therapeutic studies against H5N1 (Avian Flu), Tamiflu resistant H1N1 and H3N2.
The rapid response to identify a lead RNA based therapeutic for H1N1 has been
successful in both mouse and ferret models to date. An H3N2 viral isolate was
selected for mouse studies because no mouse adapted S-OIV virus was available
and the studies were designed to mimic the emerging clinical observations as the
pandemic expands. While rapid response concerns were directed at H1N1 S-OIV
initially, the threat for H5N1 has not been diminished. Further, the need for a
broadly applicable flu therapeutic is great given the emergence of multidrug
resistance influenza strains. The urgency for such a therapeutic is linked to
the capacity for influenza reassortants to acquire viral segments that will
confer drug resistance.

 

2.                                           SCOPE:

 

This proposal builds on AVI BioPharma’s novel RNA-based therapeutic platform in
two critical areas. First, the work builds on the experience with H1N1 influenza
in the evaluation of AVI BioPharma’s compounds for the purpose of inhibiting
multiple serotypes of influenza viral growth and pathogenesis. Second, the work
expands the depth of understanding in the potential for relatively rapid
response to emerging infectious disease or designed biological threats in the
biowarfare setting.

 

3.                                           BACKGROUND:

 

The Orthomyxoviridae are viruses with negative-sense, single stranded and
segmented RNA genomes. The influenza A are members of the orthomyxoviridae with
8 RNA segments. The influenza virus genome is dynamic resulting in new vaccine
antigens because of shift, mutation and drift. Shift involves a reassortant
strains involving shuffling of the RNA segments between different viruses
resulting in a quantum genome change. The current S-OIV (H1N1) is a triple
reassortant virus with segments from pigs (HA, NP, NA M and NS), humans (PB1),
and birds (PB2 and PA). Mutations arise as a result of replication errors due to
a relatively low fidelity polymerase.

 

Influenza virus gains entry to cells through the binding of a hemagglutinin (HA)
molecule to sialic acid residues on host cells. Humans express sialic acids on
the cell surface linked as a 2,6 N-glycans while birds express the sialic acid
linked through a 2,3 N-glycans. An avian virus that acquires the ability to bind
a 2,6-linked sialic acids by mutation or reassortment may cross the species
barrier. Swine tissues express both forms of sialic acid enabling cells to be
coinfected with avian and human viruses. Swine adapted viruses can further
combine with human and avian viruses to produce triple reassortants such as the
current SOIV (H1N1) with segments from pigs (HA, NP, NA, M and NS), humans
(PB1), and birds (PB2 and PA).

 

The current SOIV (H1N1) has led to 684 deaths from 126,168 cases reported
worldwide from April 4 to July 16, 2009. This leads to a case fatality ratio of
0.6 percent

 

1

--------------------------------------------------------------------------------


 

HDTRA1-09-C-0046/P00003

Attachment Number 1b

 

4.                                     TASKS:

 

The following nine tasks define the administrative, technical and operational
activities to be performed.

 

4.1                               TASK 1 - Program Management: A team of
individuals at AVI BioPharma will work together to facilitate the completion of
the proposed work.

 

4.2                               TASK 10 - Manufacture of lead compounds to
support additional ferret studies: Additional manufacturing will be required to
support the additional ferret studies.

 

4.3                               TASKS - 11 and 12 Evaluation of lead compounds
in Tamiflu resistant H1N1 S-OIV:

 

Proposed Study Design:

1. Route of viral challenge- intranasal

2. Route of drug delivery- subcutaneous or intravenous

a.               Anesthesia

b.              Time of dose with respect to viral challenge to be determined

3. Dose and design:

a.               Intended dose escalation study with lead compound

b.              Include scramble sequence control, saline control and
Oseltamivir positive control

4. Propose repeat evaluation study

5. Animals: 8 groups of 6 ferrets of both genders randomized to each cohort (if
single gender only then please provide rationale)

6. Viral challenge

a.               Study 5 and 6: H1N1 (Tamiflu resistant H1N1 strain from 2009
obtained from CDC)

7. Study design:

 

TABLE 1. Ferret Study 5 and Repeat (Study 6)

 

Group

 

Dose Interval

 

Dose
mg/kg

 

Treatment
Schedule

 

Agent

 

Animals(1)

 

1

 

*****(2)

 

*****

 

*****

 

AVI Lead agent

 

6

 

2

 

*****

 

*****

 

*****

 

AVI Lead agent

 

6

 

3

 

*****

 

*****

 

*****

 

AVI Lead agent

 

6

 

4

 

*****

 

*****

 

*****

 

Scramble agent

 

6

 

5

 

*****

 

*****

 

*****

 

Scramble agent

 

6

 

6

 

*****

 

*****

 

*****

 

Scramble agent

 

6

 

7

 

*****

 

*****

 

*****

 

Oseltamivir

 

6

 

8

 

*****

 

*****

 

*****

 

Saline (vehicle)

 

6

 

 

--------------------------------------------------------------------------------

(1) Availability of females may not be feasible. If the first study is all males
then repeat studies must include females.

(2) *****

 

8.               Efficacy Endpoints

a.               A composite endpoint: Nasal washing viral load AUC reduced by
>75% at 96 hours and at least a directionally consistent favorable effect is
seen on nasal washing inflammatory cell count AUC, fever and clinical signs.

b.              Efficacy measures Day 0 to 7:

 

2

--------------------------------------------------------------------------------


 

HDTRA1-09-C-0046/P00003

Attachment Number 1b

 

i.

 

Viral titer in nasal wash each day

ii.

 

Body temperature- monitored by telemetry

iii.

 

Weight loss- body weight measured daily

iv.

 

Signs of respiratory distress- clinical score

v.

 

Activity score

c.               Sacrifice 3 ferrets per group on day 3 and Day 7 to collect
organs for histopathology evaluation and viral titers in lung and spleen (save
samples for sequence determination of persistent virus, possible insight into
resistance mechanisms).

d.              Please indicate method for determining viral titer, Q-RT-PCR or
plaque assay

 

9.               Safety Endpoints

a.               No test-article-related mortality, severe adverse events, or
pulmonary findings of significant concern.

 

4.4                               TASKS 13 and 14: Evaluation of lead compounds
in Emerging Avian Influenza A (H5N1)

Proposed Study Design: (Items 1-5 see above)

6.               Viral challenge Study 7 and 8: H5N1 (A/Vietnam/1203/04 obtained
from CDC)

7.               Study design (see Table 1 above):

8.               Efficacy Endpoints (see above)

9.               Safety Endpoints (see above)

 

4.5                               TASKS 15 and 16: Evaluation of lead compounds
in ferret model of seasonal H3N2

Proposed Study Design: (Items 1-5 see above)

6.          Viral challenge Study 9 and 10: H3N2 (A/HongKong/68 obtained from
CDC)

7.          Study design(see Table 1 above):

8.          Efficacy Endpoints (see above)

9.          Safety Endpoints (see above)

 

4.6                               TASK 17 - Pharmacokinetic, Pilot Toxicology
and Mechanism of Action Studies: The rapid response provides an agent that is
active in an animal model but confidence needs to be established for extending
studies to humans. Greater flexibility is desired for the considerations of
route of administration, dose estimation and dose interval. These parameters are
determined from pharmacokinetic evaluation of the lead therapeutic agent.

 

Initial studies to determine the binding affinity of the lead for the target RNA
will be established using a BiaCore to measure association, dissociation and
equilibrium binding constants and establishment of an ID50 will be evaluated by
in vitro translation. Together these will facilitate the relationship between
concentration and efficacy and provide supportive information for interpretation
of tissue concentrations

 

Prior to conducting pharmacokinetic studies, an analytical method must be
established. The contractor will establish initial feasibility studies with
their subcontractor to conduct analysis of blood, tissue and urine samples. The
subcontractor has developed a 96 parallel assay technique, which is essential
for rapid response evaluation of pharmacokinetic information.

 

TASK 18 - Rapid Response II (Additional Sequence Synthesis): An additional rapid
response exercise is planned for 2010. The exercise involves planning monthly
visits to Washington DC to meet with other groups under TMTI contracts. The
purpose of the meetings is to integrate and plan for information

 

3

--------------------------------------------------------------------------------


 

HDTRA1-09-C-0046/P00003

Attachment Number 1b

 

transfer of sequence information regarding infectious agents of interest to
TMTI. The remaining elements of the task are to design and synthesize oligomers
for this rapid response exercise. Time for program management under this task is
included.

 

5.                                      DELIVERABLES

 

In accordance with Exhibit A.

 

4

--------------------------------------------------------------------------------

 